Citation Nr: 0820965	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk



INTRODUCTION

The veteran had active service from July 1949 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision, which was mailed to the veteran in 
February 2004, the RO denied service connection for bilateral 
hearing loss.

In June 2004, the RO issued another decision confirming and 
continuing the previous denial of service connection for 
hearing loss.  


FINDING OF FACT

The competent and probative medical evidence of record 
supports a finding that the veteran has current bilateral 
hearing loss which is due to incidents or events in active 
military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical, or 
in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is required.  Crowe v. Brown, 7 Vet. App. 238 
(1994).

VA's General Counsel has held that, to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court of Appeals for Veterans Claims (Court) has held 
that lay statements by a veteran concerning a preexisting 
condition are not sufficient to rebut the presumption of 
soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability pre-existed service); Crowe v. Brown, supra 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

II.  Factual Background

The veteran contends that his hearing problems date back to 
service, and that he has used hearing aids since the 1970s.

Service treatment records (STRs) depict the veteran's hearing 
ability over his time in service.  The veteran made no 
complaint as to his hearing acuity in providing his medical 
history at enlistment in the Navy, and his entrance 
examination noted normal hearing bilaterally (15/15 to spoken 
voice on the left and right) in July 1949.  The veteran 
reports that in service he was exposed to noise while working 
in aviation maintenance, both in the electrical shop and on 
the flightline, including in aircraft engine starts and run-
ups.  He states this was in the era before any hearing 
protection was offered.  His Honorable Discharge shows 
service as an Aviation Electrician's Mate.

The STRs also show the veteran experienced hearing loss 
during service.  A May 1952 entry, made while the veteran was 
in active service, shows he was observed from May 6 to 19.  
He stated he had suffered with diminished hearing in both 
ears since childhood, and gave history of undergoing 
bilateral drainage of fluid from his ears before entering 
service.  His right ear exhibited a healed perforation at the 
posterior inferior quadrant.  A series of audiograms was 
performed and averaged.  The Board is aware that ASA units 
were employed in audiograms before 1967, so, to be consistent 
with modern practice, which utilizes ISO (ANSI) units, we 
have converted the 1952 readings from ASA to ISO.  Setting 
out the auditory thresholds for the frequencies from 500 to 
4000 Hertz (see 38 C.F.R. § 3.385), with the ISO units 
followed by the ASA units in parentheses, we note the 
findings as follows:

Frequency            500            1000            2000            
3000            4000
Right ear           25 (40)        35 (45)        30 (40)         
25 (35)        20 (25)
Left ear             30 (45)        30 (40)        35 (45)         
30 (40)        25 (30)

The diagnosis was deafness due to degeneration of the 
acoustic nerve on the right.  He was returned to full duty. 

The veteran's STRs also indicate hearing loss at discharge in 
April 1953.  On his medical history form, he checked a box 
indicating ear trouble.  He told the provider taking the 
history that he had undergone drainage of his right ear at an 
early age by a doctor in Ohio.  His right eardrum scar was 
noted.  He exhibited a decrease in his ability to hear a 
whispered voice, scoring 9/15 in his right ear and 12/15 in 
his left ear, while spoken voice testing was 15/15 
bilaterally.  It was noted that he could hear but could not 
comprehend a whispered voice at 15 feet in both ears.  
Audiometric test results were also reported, and were 
identical to those reported in May 1952, above.  

After receipt of the veteran's original claim for 
compensation in October 2003, his representative submitted 
audiological records from Kaiser Permanente.  Although the 
reported thresholds have not been reduced to usable charts, 
they appear to show significant hearing loss in 2001.  A 1998 
outpatient record reports the veteran requesting new hearing 
aids, and manifesting moderate/severe symmetrical 
sensorineural hearing loss.

A December 2003 VA examination shows hearing loss within the 
meaning of the criteria for a disability under 38 C.F.R. § 
3.385.  We note the findings, at the frequencies shown above 
(without conversion needed), as follows:

Frequency            500            1000            2000            
3000            4000
Right ear               75               75                75                
70                75
Left ear                 70               70                
70                70                75

With regard to diagnosis, the audiologist stated that - 

[The veteran] presents a flat bilateral 
sensorineural hearing loss that is not likely 
due to incidents during active military 
service.  This conclusion is based on 
information found in C-file indicating that 
the patient had a mild flat bilateral hearing 
loss at the time he initiated his military 
service.  The same loss was present at the 
time he was released from active service.  His 
loss continues to be flat at this time 
although aggravated.  

III.  Analysis

Unfortunately, the evidence of record reveals that the 
audiologist's opinion in the 2003 VA examination is wrong.  
The opinion is erroneously based upon the May 1952 medical 
history entry, which simply depicted the veteran's account of 
past medical events.  The statement of medical history to 
which the audiologist referred, transcribed by a care 
provider, is insufficient evidence to deny the veteran's 
claim.  See LeShore, supra.  Moreover, and more important, 
the audiologist's opinion regarding the veteran's entrance 
into service cited incorrect information.  The entrance 
examination was actually in July 1949, not 1952, and noted no 
abnormality or complaint as to the veteran's hearing. 

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The medical evidence here shows there was a marked 
difference between the veteran's pre-service score of 15/15 
for a whispered voice in his right ear and his 9/15 score at 
separation.  While the Board cannot be certain that the 
perforated right eardrum noted during service did not occur 
prior to service, there is no evidence showing when it 
occurred.  As no clear and unmistakable evidence that the 
injury existed prior to service exists, pursuant to Crowe, 
supra, and Wagner, supra, the Board must presume that the 
veteran was in sound condition upon entrance into service.  
Therefore, the weight of the audiologist's opinion in the 
2003 VA examination is discounted, and is without probative 
value.  See Madden, supra.

Both the voice testing and audiometric results (reported in 
1952 and 1953) in service show a significant degradation of 
the veteran's hearing acuity in service, rising to the levels 
of disability specified in 38 C.F.R. § 3.385.  By law, he is 
entitled to the presumption of soundness on entry, since 
there is no competent medical evidence of pre-service hearing 
disability.  In view of the foregoing, and with consideration 
of the doctrine of resolving reasonable doubt in favor of the 
veteran, the Board concludes that his current disability, 
along with the evidence of loss related to service analyzed 
above, is sufficient to establish service connection for the 
veteran's hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


